Cite as 2017 Ark. 223


                 SUPREME COURT OF ARKANSAS

                                                  Opinion Delivered: June   8, 2017
IN RE RULES OF COURT CREATING
A COMMITTEE ON THE
UNAUTHORIZED PRACTICE OF LAW
REGARDING IMMUNITY OF
COMMITTEE MEMBERS




                                         PER CURIAM


        We hereby adopt the following amendment to the Rules of Court Creating A

 Committee on the Unauthorized Practice of Law effective immediately. The changes are

 set out in “line-in, line out” fashion (new material is underlined; deleted material is lined

 through).

 RULE VII. Immunity

    (a) The Supreme Court Committee on the Unauthorized Practice of Law, its individual
        members, its agents, and employees and agents of the Committee are immune from
        suit or action for their activities in discharge of their duties under these Procedures,
        to the full extent of judicial immunity in Arkansas.

    (b) Except for perjury and false swearing, complainants, respondents, and any other
        persons providing information to the Committee regarding a complaint are immune
        from suit or action for all communications with the Committee, its agents, and
        employees and agents of the Committee.